       Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JACK DIXON,                                       )

        Plaintiff,                                )

v.                                                )    CIVIL ACTION NO.: ___________

3M COMPANY,                                       )

        Defendant.                                )

                                           COMPLAINT

        COMES NOW Plaintiff, Jack Dixon (hereinafter “Plaintiff”) in the above-styled action,

by and through his undersigned counsel, and hereby brings this Complaint against Defendant 3M

Company (hereinafter “3M”), and alleges as follows:

                                             PARTIES

     1. Plaintiff is, and was at all times pertinent to this Complaint, a resident of Ripley County,

        Indiana and over the age of 18.

     2. Defendant 3M, is a foreign company registered to do business in the State of Indiana, and

        was doing business in Ripley County, Indiana at all times pertinent to this Complaint.

                                  JURISDICTION AND VENUE

     3. The Plaintiff filed this action directly into MDL No. 2885 pursuant to Pretrial Order No.

        5 (“Document 252”), however the information relevant to the Designated Forum is

        provided below




                                                  1
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 2 of 13



4. The Designated Forum for this action, or the federal district in which the Plaintiff would

   have filed this action in the absence of direct filing, is the United States District Court for

   the Southern District of Indiana New Albany Division.

5. The Designated Forum has jurisdiction over this action in accordance with 28 U.S.C. §

   1332(a), because the parties are diverse and the amount in controversy exceeds

   $75,000.00 exclusive of interests and costs.

6. Plaintiff is domiciled in the State of Indiana, and 3M is domiciled in Delaware with its

   principal place of business located at 2501 Hudson Rd., Maplewood, Minnesota 55144.

   Thus, 3M is domiciled in both Delaware and Minnesota.

7. Venue is appropriate in the Designated Forum pursuant to 28 U.S.C. § 1391(e), in that a

   substantial part of the events or omissions giving rise to the claims occurred in the State

   of Indiana.

8. This Court has jurisdiction over this matter pursuant to the United States Judicial Panel

   on Multidistrict Litigation Transfer Order creating MDL No. 2885, and Pretrial Order

   No. 5 (“Document 252”).

                              FACTUAL ALLEGATIONS

9. This case concerns 3M’s Dual-Ended Combat Arms Earplugs, version 2 (hereinafter “CA

   Earplugs”). The product is supposed to be combat ready, purporting to protect United

   States Army (hereinafter “US Army”) service men and women from damaging and

   disabling noise during combat and other military missions, with each end of the plug

   providing a different kind of protection.

10. The “open” yellow end of the CA Earplugs is supposed to afford the service member

   “situational awareness” by protecting against the disorienting effects of loud impulse


                                               2
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 3 of 13



   noises such as improvised explosive devices (“IEDs”) and gun fire, yet still allow the

   service member to hear low-level noises critical to mission safety such as commands,

   footsteps and encroaching enemies.

11. The “closed” dark green end is supposed to work like traditional earplugs and block or

   dampen all noise.

12. 3M began selling hundreds of thousands of CA Earplugs to the United States military in

   or around 2003. From 2003 to 2015, CA Earplugs were issued to all deploying US Army

   service members. 3M was the exclusive manufacturer and supplier of the CA Earplugs.

13. The United States military acquired the CA Earplugs through a standard requisition

   process. The military issued solicitations that provided the minimum requirements the

   earplugs had to meet, and these became contractual requirements when 3M was awarded

   the contract.

14. In particular, the solicitations required that the earplugs be “suitable for use as hearing

   protectors for military personnel in chronically noisy environments,” and further

   required, among other things, that the earplugs meet the following “salient

   characteristics”:

       a. That the “[e]ar plugs shall be designed to provide protection from the impulse

           noises created by military firearms, while allowing the wearer to clearly hear

           normal speech and other quieter sounds, such as voice commands, on the

           battlefield”;

       b. That each side of each earplug reduce sound by prescribed decibel levels:

                i. The green end was required to reduce sound 25-40 decibels (depending on

                   the frequency of the sound), and



                                              3
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 4 of 13



                ii. The yellow end was required to reduce sound 0-25 decibels (depending on

                   the frequency of the sound);

       c. That the ability of the earplugs to reduce sound be tested in accordance with the

           American National Standards Institute

       d. That “[t]he ear plugs shall be free from all defects that detract from their

           appearance or impair their serviceability”; and

       e. That “[i]llustrated instructions explaining the proper use and handling of the ear

           plugs shall be supplied with each unit.”

15. The solicitations further required 3M to inspect and test each CA Earplug to ensure that

   each one met all the “salient characteristics”.

16. The CA Earplugs 3M supplied did not meet these requirements, and 3M was aware of

   this at the time of sale.

17. In 2000, before 3M began supplying the US Army with the CA Earplugs on a large scale,

   3M conducted internal tests which revealed that the CA Earplugs were dangerously

   defective.

18. The United States Environmental Protection Agency (hereinafter “EPA”) regulations, 40

   C.F.R. § 211.201 et seq., which were promulgated under the Noise Control Act, 42

   U.S.C. § 4901 et seq., require manufacturers like 3M to test and label the Noise

   Reduction Ratting (hereinafter “NRR”) of hearing protection devices like the CA

   Earplugs.

19. 3M did not commission an independent lab to conduct the testing on the CA Earplugs as

   federal law and the military solicitations required.




                                             4
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 5 of 13



20. 3M conducted the test on 3M employees and, after testing the earplugs on 8 of the 10 test

   subjects, the NRR test results turned out to be so far below what 3M expected for the

   “closed” green end of the CA Earplugs that 3M stopped all further testing on the green

   end.

21. 3M continued to test the “open” yellow end on all the test subjects. Such testing resulted

   in a -2 NRR for the “open” yellow end of the earplugs.

22. 3M reported the -2 NRR test report as an NRR of 0 and disclosed it on the CA Earplug’s

   packaging and marketing materials.

23. 3M also launched an investigation into why the “closed” green end of the earplugs failed

   during the testing. It discovered that the earplugs were defective.

24. 3M discovered the CA Earplugs were defective for two reasons:

       a. The CA Earplugs were too short, which made it difficult to insert the earplug deep

           enough into the ear to achieve a proper fit; and

       b. The flanges on one side of the earplug interfered with the proper fit of the other

           side of the plug

25. 3M conducted another round of testing on or around February 2000, in which they tested

   the “closed” green end of the earplugs by inserting them with the yellow side’s flanges

   folded back and made sure the plugs were inserted deeply into the ear. Because the

   yellow flanges were folded back, they no longer had a tendency to move back into their

   normal position. This test resulted in a NRR of 22, which is reported on the CA Earplugs

   packaging for the “closed” green end of the plug.




                                             5
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 6 of 13



26. Because the yellow and green ends of the CA earplugs are symmetrical, both sides of the

   plug had the same problems achieving a proper fit and had a tendency to dislodge from

   the ear, thus the results of the January 2000 testing were unreliable.

27. 3M did not go back and retest the yellow side of the CA Earplugs by folding back the

   flanges on the “closed” green side.

28. Instead, 3M used the results of these two tests to report a NRR of 0 for the “open” yellow

   side of the plug, and a NRR of 22 for the “closed” green side of the plugs through 2015.

29. 3M did not take any steps to correct design defects discovered in the CA Earplugs in

   2000.

30. 3M failed to include adequate instructions, illustrations, or explanations as to the proper

   use and handling necessary to achieve the advertised and warranted results.

31. 3M knew that such instructions, illustrations, or explanations were necessary because of

   the testing they conducted and the known product defects.

32. Plaintiff joined the US Army and entered into active duty in 1992.

33. Prior to joining the military, Plaintiff had never suffered from tinnitus or severe

   headaches.

34. At the time of Plaintiff’s service, the CA Earplugs were standard issue

35. Plaintiff was issued and used the CA Earplugs when firing weapons and around other

   large noises throughout hi service, up until his discharge in 2015.

36. Plaintiff wore the CA Earplugs consistent with 3M’s instructions.

37. Plaintiff was never instructed to fold back the flanges of the earplugs opposite the side

   Plaintiff inserted into his ear.




                                              6
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 7 of 13



38. Since using CA Earplugs, Plaintiff has been diagnosed with tinnitus and suffers from

   severe headaches.

                     TOLLING OF STATUTE OF LIMITATIONS

39. Under the Servicemembers Civil Relief Act, the statute of limitations is tolled during the

   period of Plaintiff’s military service. See 50 U.S.C. § 3936.

40. The statute of limitations is also tolled because 3M actively concealed their defects in

   their product, and falsely represented the efficacy of the CA Earplugs.

                                         COUNT I

               STRICT PRODUCTS LIABILITY – DESIGN DEFECT

41. 3M is the sole manufacturer and supplier of the CA Earplugs.

42. 3M has a duty to not sell or distribute defectively designed products.

43. At the time the CA Earplugs left 3M’s control, they were defectively designed in that

   their design failed to prevent harmful sounds from entering Plaintiff’s ear canal during

   reasonably anticipated military activity, which was the sole purpose of the product.

44. 3M falsely certified to the United States Government that the CA Earplugs complied with

   specifications required to prevent harmful sounds from entering the ear canal under

   conditions likely to occur in military service and during combat.

45. As a result of 3M’s defective design, the CA Earplugs were unreasonably dangerous and

   unfit for their intended or expected use.

46. 3M knew or should have known of the defect in the CA Earplugs.

47. Plaintiff suffered injuries as a direct and proximate result of the use of the defectively

   designed CA Earplugs in their intended and expected manner.


                                               7
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 8 of 13



                              COUNT II
             STRICT PRODUCTS LIABILITY – FAILURE TO WARN

48. 3M is the sole manufacturer and supplier of the CA Earplugs.

49. 3M has a duty to warn foreseeable users of a dangerous product if it is reasonably

   foreseeable that an injury could occur from its use.

50. Plaintiff and those similarly situated reasonably expected the CA Earplugs to prevent

   harmful sounds from entering their ear canals and reasonably expected proper post-sale

   warnings or instructions to prevent such harm.

51. 3M did not provide Plaintiff with any post-sale warnings or instructions to that would

   prevent harmful sounds from entering Plaintiff’s ear canal.

52. It was reasonably foreseeable to 3M that the CA Earplugs would be unreasonably

   dangerous if an adequate post-sale warning was not provided.

53. Plaintiff was injured as a direct and proximate result of 3M’s failure to adequately and

   properly warn Plaintiff of proper use of the CA Earplugs.

                                       COUNT III
                                      NEGLIGENCE

54. 3M had a duty to comply with the certifications made to the United States Government

   about the qualities and performance characteristics of the CA Earplugs.

55. 3M breached this duty by failing to exercise the required degree of care in designing,

   developing, testing, manufacturing, marketing, and distributing hearing protection

   devices in a manner that provides the specified level of hearing protection to individuals

   in the military.

56. Plaintiff suffered damages and injuries that were reasonably foreseeable to 3M.

57. Plaintiff was injured as a direct and proximate result of 3M’s breach of duty.



                                             8
  Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 9 of 13



                                   COUNT IV
                          BREACH OF EXPRESS WARRANTY

58. 3M expressly warranted, through its certifications to the military, that the CA Earplugs

   free from defects, complied with all applicable standards, and were suitable for use in

   military situations.

59. The CA Earplugs that 3M provided to Plaintiff and the US Army did not conform to the

   warranties expressed by 3M.

60. Plaintiff was injured as a direct and proximate result of 3M’s breach of these express

   warranties.

                                   COUNT VI
                          BREACH OF IMPLIED WARRANTY

61. 3M is a merchant of the CA Earplugs and similar hearing protection devices.

62. 3M knew or should have known the purpose for which the CA Earplugs were used.

63. 3M knew or should have known the buyer would rely on 3M to provide goods suitable

   for their stated purpose.

64. 3M breached these implied warranties by delivering a defective product that did protect

   Plaintiff’s hearing, conform to the US Army’s specifications and requirements for the

   product, provide proper instruction on how to ensure proper performance, and did not

   conform the representations stated on the product’s label.

65. Plaintiff was injured as a direct and proximate result of 3M’s breach of these implied

   warranties.




                                             9
 Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 10 of 13



                                 COUNT VII
                        FRAUDULENT MISREPRESENTATION

66. 3M falsely represented that the CA Earplugs would protect military service members

   hearing from loud and destructive noises and had the specific NRR disclosed on the

   package and/or labeling.

67. 3M knew this information was false because its own testing had revealed that the CA

   Earplugs were defective and, when used in the instructed manner, would not achieve the

   specific NRR advertised.

68. 3M provided no warning or instructions to properly use the CA Earplugs to achieve the

   specific NRR advertised.

69. Plaintiff reasonably relied on 3M’s fraudulent misrepresentations and omissions.

70. Plaintiff was injured as a direct and proximate result of 3M’s fraudulent

   misrepresentations.

                                 COUNT VIII
                          FRAUDULENT CONCEALMENT

71. 3M fraudulently concealed the following material information from Plaintiff:

       a. CA Earplugs were defective;

       b. Due to the design defect, the CA Earplugs had a tendency to dislodge from the

           ear, rendering them ineffective for their desired purpose;

       c. The flanges on the opposite end of the earplug had to be folded back to prevent

           the earplug from dislodging during the use;

       d. 3M’s NRR testing of the CA Earplugs was not accurate as advertised or

           presented.




                                            10
 Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 11 of 13



72. 3M had a duty to provide this information to Plaintiff and the US Army prior to

   supplying them with the CA Earplugs.

73. Plaintiff was injured as a direct and proximate result of 3M’s fraudulent concealment.

                                 COUNT IX
                       NEGLIGENT MISREPRESENTATION

74. 3M, in the course of its business, supplied false information that the CA Earplugs were

   free of defects, would protect Plaintiff from loud noises, and had specific NRR ratings.

75. 3M supplied false and misleading information to induce the purchase and use of the CA

   Earplugs as part of Plaintiff’s military service.

76. 3M failed to use reasonable care in communicating these false statements to Plaintiff.

77. The US Army and Plaintiff reasonably relied upon this information because they had no

   reason to suspect that 3M was providing misleading or inaccurate information.

78. Plaintiff was injured as a direct and proximate result of 3M’s negligent misrepresentation.

                                  COUNT X
                      WANTONNESS AND PUNITIVE DAMAGES

79. 3M owed Plaintiff a duty to exercise due and reasonable care in manufacturing and

   marketing the CA Earplugs.

80. In breaching the duties described above, 3M acted in a wanton, willful, and reckless

   manner.

81. 3M knew or should have known the danger to Plaintiff created by their conduct,

   practices, actions, and inactions.

82. 3M knew or should have known the probable impact, harm, damage, and injury their

   conduct would have on Plaintiff.




                                             11
     Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 12 of 13



   83. 3M’s conduct, practices, and inactions evidence 3M’s reckless disregard for Plaintiff’s

       health.

   84. 3M acted with oppression, fraud, and malice towards Plaintiff, who accordingly requests

       that the trier of fact, in the exercise of its sound discretion, award additional damages for

       the sake of example and purpose of punishing 3M for their conduct, in an amount

       sufficiently large to be an example to others, and to deter 3M and others from engaging in

       similar conduct in the future.

                                     RELIEF DEMANDED

       WHEREFORE, PREMISES CONSIDERED, as the proximate cause of the foregoing

wrongful acts, breaches of standard of care, and willful violations of the law, Plaintiff seeks an

award of the following relief:

   A. Compensatory and punitive damages in excess of the jurisdictional limits of this Court in

       such a sum as the trier of fact shall award based upon the wrongdoings alleged in this

       Complaint;

   B. Award attorney fees, costs, and expenses incurred in connection with the litigation of this

       matter; and

   C. Any such further, different or additional relief to which Plaintiff may be entitled to in the

       premises.

                   PLAINTIFF DEMANDS TRIAL BY A STRUCK JURY


                                                      /s/ Dennis G. Pantazis, Jr.
                                                      Dennis G. Pantazis, Jr.
                                                      Evan Pantazis
                                                      Attorneys for Plaintiff


                                                 12
    Case 3:19-cv-01938-MCR-EMT Document 1 Filed 07/02/19 Page 13 of 13




OF COUNSEL
WIGGINS, CHILDS, PANTAZIS,
FISHER, & GOLDFARB, LLC
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0530
Facsimile: (205) 254-1500
Email: dgpjr@wigginschilds.com



SERVE DEFENDANT BY CERTIFIED MAIL AS FOLLOWS:

3M Company
c/o Registered Agent
Corporation Service Company
1201 Hays Street, Florida 32301-2525




                                       13
